ICJ_104_LaGrand_DEU_USA_1999-03-05_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE LAGRAND

(ALLEMAGNE c. ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 5 MARS 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LAGRAND CASE

(GERMANY v. UNITED STATES OF AMERICA)

ORDER OF 5 MARCH 1999

 
Mode officiel de citation:

LaGrand ( Allemagne c. Etats-Unis d'Amérique),
ordonnance du 5 mars 1999, C.I.J. Recueil 1999, p. 28

Official citation:

LaGrand (Germany v. United States of America),
Order of 5 March 1999, I. C.J. Reports 1999, p. 28

 

N° de vente:
ISSN 0074-4441 Sales number 722

ISBN 92-1-070791-5

 

 

 
5 MARS 1999

ORDONNANCE

LAGRAND
(ALLEMAGNE c. ÉTATS-UNIS D'AMÉRIQUE)

LAGRAND
(GERMANY rv. UNITED STATES OF AMERICA)

5 MARCH 1999

ORDER
28

INTERNATIONAL COURT OF JUSTICE

YEAR 1999

5 March 1999

LAGRAND CASE
(GERMANY v. UNITED STATES OF AMERICA)

ORDER

Present: Vice-President WEERAMANTRY, Acting President; President
SCHWEBEL; Judges ODA, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, HIGGINS, PARRA-
ARANGUREN, KOOUMANS, REZEK; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court, and to
Articles 31, 44, 45 and 48 of the Rules of Court,

Having regard to the Application filed in the Registry of the Court on
2 March 1999, whereby the Federal Republic of Germany instituted pro-
ceedings against the United States of America for “violations of the
Vienna Convention on Consular Relations [of 24 April 1963)”, allegedly
committed by the United States,

Having regard to the request for the indication of provisional measures
submitted by Germany on 2 March 1999 and to the Order whereby the
Court indicated provisional measures on 3 March 1999;

Taking account of the views of the Parties, as expressed by their rep-
resentatives at a meeting held with them on 3 March 1999 by the Vice-
President, Acting President,

1999
5 March
General List
No. 104
LAGRAND (ORDER 5 HI 99) 29

Fixes the following time-limits for the filing of the written pleadings:

16 September 1999 for the Memorial of the Federal Republic of
Germany;

27 March 2000 for the Counter-Memorial of the United States of
America; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this fifth day of March, one thousand nine
hundred and ninety-nine, in three copies, one of which will be placed in
the archives of the Court and the others transmitted to the Government
of the Federal Republic of Germany and the Government of the United
States of America, respectively.

(Signed) Christopher G. WEERAMANTRY,
Vice-President.

( Signed} Eduardo VALENCIA-OSPINA,
Registrar.
